            Case 2:20-cv-06343-CFK Document 8 Filed 12/28/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT LYNN BALLERING,                                  :       CIVIL ACTION
        Plaintiff,                                     :
                                                       :
       v.                                              :       No. 20-6343
                                                       :
ALL STATE ATTORNEY                                     :
GENERALS LEMON LAW, et al.,                            :
        Defendants.                                    :

                                             ORDER

       AND NOW, this 28th day of December 2020, this case is hereby

DISMISSED in its entirety without prejudice for failure to satisfy Rule 8 of the

Federal Rules of Civil Procedure.1

                                                               BY THE COURT:

                                                               /s/ Chad F. Kenney

                                                               CHAD F. KENNEY, JUDGE




1
  Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
While detailed allegations are not required, “a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face. A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (internal quotation marks and citations omitted).
